DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 06/09/2021 to the Office Action mailed on 03/10/2021 is acknowledged.

Claim Status
Claims 2-5, 14-17, 20, 25-34 are pending. 
Claims 2 and 14 are currently amended.
Claims 1 and 9-13 were previously cancelled and 6-8, 18, 19, and 21-24 are cancelled.
Claims 27-34 are newly added.
Claims 2-5, 14-17, 20, 25-34 have been examined.
Claims 2-5, 14-17, 20, 25-34 are rejected.
Priority
	Priority to 371 PCT/US18/39177 filed on 06/23/2018, which claims priority to application 62/525097 filed on 06/26/2017 is acknowledged.
Withdrawn Objection to Specification
Response to Applicant’s Arguments
	The objection to the specification is withdrawn in view of the amendment to the specification filed on 06/09/2021.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 6-8, 18, 19, 21, and 23 under 35 U.S.C. 103 as being unpatentable over Kota et al. (International Application Published Under the PCT WO 2008/117300 A2, Published 
The rejection of claims 2, 3, 14, 15, 20, 25 and 26 under 35 U.S.C. 103 as being unpatentable over Kota et al. (International Application Published Under the PCT WO 2008/117300 A2, Published 10/02/2008) in view of Geng (Effects of Iodophor Exposure Therapy for Skin Lesion, Publication 2012) is withdrawn in view of the amendments to the claims.
The rejection of claims 22 and 24 under 35 U.S.C. 103 as being unpatentable over Kota et al. (International Application Published Under the PCT WO 2008/117300 A2, Published 10/02/2008) in view of Geng (Effects of Iodophor Exposure Therapy for Skin Lesion, Publication 2012) as applied to claims 2, 3, 6-8, 14, 15, 18-21, 23, 25, and 26 above, and further in view of Davis et al. (US Patent Application Publication 2012/0184929 A1, Published 07/19/2012) is moot since the claims are canceled. 
The rejection of claims 4, 5, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Kota et al. (International Application Published Under the PCT WO 2008/117300 A2, Published 10/02/2008) in view of Geng (Effects of Iodophor Exposure Therapy for Skin Lesion, Publication 2012) as applied to claims 2, 3, 6-8, 14, 15, 18-21, 23, 25, and 26 above, and further in view of Davis et al. (US Patent Application Publication 2012/0184929 A1, Published 07/19/2012) is withdrawn in view of the amendments to the claims.
This is a new ground of rejection necessitated by the amendment to the claims.
Claims 2, 3, 14, 15, 20, 25, and 26-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Patent Application Publication 2011/0130710 A1, Published 06/02/2011).
The claims are directed to methods of reducing the volume/size of a fibrillary collagenous growth and/or preventing onset of a fibrillar collagenous growth comprising applying a composition comprising iodophor and a non-migratory vehicle such as a water soluble modified starch. The claims are further directed to the method comprising instructions to the human. 

Becker et al. lacks a preferred embodiment wherein an iodophor is applied to a keloid. However, Becker et al. makes such a method obvious. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to include cadexomer and have a reasonable expectation of success. One would have 
It is inherent to the cadexomer taught by Bekcer et al. that it includes a non-migratory vehicle since it is structurally the same as the carrier of the instant invention. 
With regard to the amount of reducing of fibrillary collagenous growth volume/size it would have been obvious to one ordinary skill in the art to adjust the method both as to the composition and duration of treatment to arrive at the instantly claimed reduction. One would have been motivated to do so in order to effect an acceptable level of keloid reduction.
With regard to the limitation that the human is provided instructions, it is non-functional printed matter. USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403. "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
.
Claims 4, 5, 16, and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Patent Application Publication 2011/0130710 A1, Published 06/02/2011) as applied to claims 2, 3, 14, 15, 20, 25, and 26-34 above, and further in view of Davis et al. (US Patent Application Publication 2012/0184929 A1, Published 07/19/2012).
The claims are further directed to a kit comprising a tool such as container for application of the composition to the growth.
The teachings of Becker et al. is discussed above. 
Beckerr et al. lacks a teaching of a tool for application of the composition.
Davis et al. teach a skin dispenser comprising a container for an antiseptic composition comprising an iodophor (prior art claims 16-18, 22, and 23). The amount of skin antiseptic composition in the containers used in connection with the present invention should generally be able to cover an area of, e.g., 10 square centimeters or more, and thus typically have volume of, e.g., 5-15 milliliters (ml) (paragraph 0042).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the dispenser of Davis et al. with the composition of Becker et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide a convenient dispenser of the composition. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "said fibrillary collagenous growth" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 30 and 31 are dependent directly or indirectly on claim 29. Therefore, claims 30 and 31 are rejected as being indefinite for being dependent upon an indefinite claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617